Name: Commission Regulation (EEC) No 344/91 of 13 February 1991 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: documentation;  means of agricultural production;  agri-foodstuffs;  animal product
 Date Published: nan

 Avis juridique important|31991R0344Commission Regulation (EEC) No 344/91 of 13 February 1991 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals Official Journal L 041 , 14/02/1991 P. 0015 - 0017COMMISSION REGULATION (EEC) No 344/91 of 13 February 1991 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1186/90 of 7 May 1990 extending the scope of the Community scale for the classification of carcases of adult bovine animals (1), and in particular Article 2 thereof, Whereas Regulation (EEC) No 1186/90, and in particular Article 1 thereof, provided for the scope of the Community scale for the classification of carcases of adult bovine animals introduced by Council Regulation (EEC) No 1208/81 at 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (2) to be extended to cover all carcases and halfcarcases placed on the market; Whereas the conditions for identifying classified carcases need to be specified; whereas the system of marking provided for products delivered into intervention is the most suitable for this purpose and whereas provisions should therefore be made for marking similar to that laid down in Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 2271/90 (4), and in particular Article 4 (3) thereof, while authorizing the Member States to grant exceptions as to the positioning of the markings laid down therein; Whereas according to the practices in certain Member States, on certain conditions, labelling provides the same guarantees as marking as regards the reliability of identification and in addition allows more detailed information; whereas it is therefore appropriate to allow the Member States to use labelling instead of marking; Whereas provision should be made for indication of the category in accordance with Regulation (EEC) No 1208/81, and in particular Article 3 (1) thereof; Whereas, in view of the limited capacity of certain small-scale slaughterhouses, recourse should be had to Article 2 (b) of Regulation (EEC) No 1186/90 and provision should be made for the possibility of waiving, at the request of a Member State, obligatory classification, where a small average number of adult bovine animals is slaughtered; whereas the Commission must, when making its decision, take account of certain circumstances, in particular the objective of gradual harmonization in this area; whereas, however, in order to simplify application of the abovementioned provision to smaller-scale establishments, it is advisable to authorize the Member States themselves to grant this waiver in the case of establishments which slaughter no more than 75 adult bovine animals per week as an annual average and in the case of carcases of animals purchased on the hoof by traders practising exclusively retail trade and slaughtered for them under contract; Whereas in cases where an approved establishment itself bones all the obtained and classified carcases, compulsory identification no longer serves any purpose; Whereas classification should be carried out by staff having the necessary qualifications certified by licence or approval; Whereas the reliability of classifications must be verified by effective checks carried out by public or private bodies having no connection with the slaughterhouses they inspect; whereas it must be possible to penalize incorrect classification, in particular by revoking the licence of the person responsible; Whereas the Member States should be obliged to inform the Commission of the steps taken to ensure compliance with Regulation (EEC) No 1186/90 and to penalize infringements of this Regulation in particular; Whereas the Management Committee for beef and veal has not delivered and opinion within the time limit set by its chairman; HAS ADOPTED THIS REGULATION: Article 1 1. The identification referred to in Article 1 (1) of Regulation (EEC) No 1186/90 of carcases or half-carcases classified according to the Community scale for the classification of the carcases of adult bovine animals established by Regulation (EEC) No 1208/81 in approved establishments shall be carried out by means of a mark indicating the category and the class of conformation and fatness. This marking shall be carried out by stamping, using an indelible and non-toxic ink following a method approved by the competent national authorities; the letters and figures must not be less than two centimetres in height. The marks shall be applied on the hindquarters on the striploin at the level of the fourth lumbar vertebra and on the forequarters, on the brisket between 10 an 30 centimetres form the cut edge of the sternum. However, Member States may determine other positions on each quarter provided they inform the Commission beforehand. 2. Without prejudice to Article 4 (3) (d) of Regulation (EEC) No 859/89 and Article 2 (2) of Commission Regulation (EEC) No 3445/90 (5), Member States may authorize replacement of the marking by the use of labels under the following conditions: - the labels may be kept and attached only in the approved establishments which slaughter the animals; they must be of a size not less than 5 Ã  10 cm; - in addition to the requirements mentioned in paragraph 1, they must indicate the approval number of the slaughterhouse, the identification or slaughter number of the animal, the date of slaughter and the weight of the carcase; - the indications referred to in the second indent must be perfectly legible and no alterations shall be permitted; - the labels must be tamper-proof and firmly attached to each quarter in the places defined in parargraph 1. 3. The marks and labels must not be removed before the quarters are boned. 4. The category shall be indicated in accordance with Article 3 (1) of Regulation (EEC) No 1208/81. Article 2 1. At the request of a Member State, the Commission waive to the obligations concerning the classification of carcases of adult bovine animals set out in Article 1 of Regulation (EEC) No 1186/90 for approved establishments which slaughter only a small number of adult bovine animals per week as an annual average; when making its decision, the Commission shall take account of the evolution of the capacity of the slaughterhouses, the organization of classification operations and the objective of gradual harmonization in this area. The waiver must have a limited period of validity. 2. Without prejudice to the first paragraph, Member States may decide that the requirements on classification of carcases of adult bovine animals laid down in Article 1 of Regulation (EEC) No 1186/90 shall not be compulsory: - for approved establishments which slaughter not more than 75 adult bovine animals per week as an annual average, - for retailers who purchase live animals and have them slaughtered under contract on their account. 3. The obligations relating to the identification of the carcases of adult bovine animals set out in Article 1 shall not apply to approved slaughterhouses which themselves bone all of the carcases obtained. Article 3 1. Member States shall ensure that classification is carried out by qualified technicians who have obtained a licence for this purpose. The licence may be replaced by an approval granted by the Member State where such approval corresponds to recognition of a qualification. 2. Classification in the establishments covered by Article 1 of Regulation (EEC) No 1186/90 shall be checked on the spot without prior warning by a body independent of the slaughterhouse. Checks must be carried out at least twice every three months in all approved establishments which operate classification and must relate to at least 30 carcases selected at random. However, in the case of the approved establishments referred to in the first indent of Article 2 (2), frequency of the checks may be reduced to once every three months only. In cases where a significant number of incorrect classifications or identifications failing to comply with the rules is ascertained during these inspections, the number of carcases inspected and the frequency of sport checks shall be increased and the licence provided for in the preceding paragraph may be revoked. 3. Member States shall inform the Commission of the measures taken for the application of Article 3 of Regulation (EEC) No 1186/90 and of penalties for infringements such as, in particular, the falsification and fraudulent use of stamps and labels, or classification carried out by unlicensed personnel. Article 4 This Regulation shall enter into force on 1 June 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 119, 11. 5. 1990, p. 32. (2) OJ No L 123, 7. 5. 1981, p. 3. (3) OJ No L 91, 4. 4. 1989, p. 5. (4) OJ No L 204, 2. 8. 1990, p. 45. (5) OJ No L 333, 30. 11. 1990, p. 30.